      Case 2:20-cv-02406-JJT Document 38 Filed 07/30/21 Page 1 of 2



 1   IJH Law
 2   Ignacio Hiraldo, Esq.
     (pro hac vice)
 3   1200 Brickell Ave. Suite 1950
     Miami, FL 33131
 4   E: IJhiraldo@IJhlaw.com
 5   T: 786-496-4469

 6   Attorney for Plaintiff and Proposed Class
 7
 8                           UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10   Phoebe Black, individually and on behalf of     Case No. 2:20-cv-02406-JJT
11   all others similarly situated,

12                            Plaintiffs,             STIPULATION OF DISMISSAL
     v.
13
14   Drivetime Car Sales Company, LLC,

15
                              Defendant.
16
            Plaintiff Phoebe Black and Defendant Drivetime Car Sales Company, LLC
17
     (“Defendant”) hereby stipulate to the dismissal of this matter, with each party to bear their
18
     own costs and attorneys’ fees.
19
            Plaintiff’s claims are dismissed with prejudice and the claims of the unnamed
20
     putative class members are dismissed without prejudice.
21
            A proposed form of order is submitted herewith.
22
23
24
25
26
27
28
      Case 2:20-cv-02406-JJT Document 38 Filed 07/30/21 Page 2 of 2



 1   Date: July 30, 2021
 2   Respectfully Submitted,
 3
     IJH Law                                         SQUIRE PATTON BOGGS (US) LLP
 4

 5   /s/ Ignacio Hiraldo                             /s/ Gregory A. Davis (with permission)
     Ignacio Hiraldo, Esq.                           Brian A. Cabianca
 6   (pro hac vice)                                  Gregory A. Davis
 7   1200 Brickell Ave. Suite 1950                   One East Washington Street, Suite 2700
     Miami, FL 33131                                 Phoenix, Arizona 85004
 8   E: IJhiraldo@IJhlaw.com
     T: 786-496-4469                                 Attorneys for Defendant     DriveTime
 9
                                                     Car Sales Company, LLC
10
     Attorney for Plaintiff and Proposed Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
